Title: To George Washington from Major General Benjamin Lincoln, 11 August 1780
From: Lincoln, Benjamin
To: Washington, George


					
						My dear General
						Boston 11th Augt 1780
					
					I was yesterday honored with your Excellencys favor of the 26th ulto covering a letter from Sir Henry Clinton to me I cannot but hope you have a little misapprehended him and that it was not his intention to make my exchange depend absolutely on the exchange of the southern Army—did I fully believe this to be his meaning I should suppose no advantages would result from my meeting Major General Phillips while there are any reasons existing in your Excellencys mind which would make it improper, at this time, to go into a general Exchange—but as I flatter my self he meant only to involve in my exchange that of General Phillips and General Riedesel I think my meeting General Phillips will accelerate my exchang—I therefore will do my self the pleasure of waiting on your Excellency On the 10th of September and hope then to have the honor of your instructions on the business I may have to transact.
					I propose to meet General Phillips at Elizabeth town on the 12 of next month—If your Excellencys permission is necessary for him to meet at that place I wish it might be sent to him—I have inclosed my letter to General Clinton, under a flying seal, which if agreeable to your Excellency I wish to have forwarded. I have the honor to be My dear General with the highest respect your Excellencys most Obedient & most humble servant
					
						B: Lincoln.
					
				